ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_07_FR.txt. 140

OPINION INDIVIDUELLE DE M. JIMÉNEZ DE ARÉCHAGA
{Traduction ;

1. J'ai voté pour le dispositif de l'arrêt et, d’une manière générale,
j'en accepte les motifs, mais je ne suis pas en mesure d'approuver l’une
des conclusions à laquelle la Cour est parvenue, à savoir qu'elle est
compétente pour statuer en appel sur la troisième décision adoptée par le
Conseil de TOACT le 29 juillet 1971, concernant la «plainte » soumise par
le Pakistan en vertu de l'article If, section [, de l'Accord de transit.

Cette question n'ayant pas été disjointe, j'ai voté pour le dispositif de
l'arrêt, estimant que, dans la présente affaire, l'impossibilité de faire appel
de la « plainte » n'était pas le principal problème à trancher. Je pense toute-
fois qu'il se pose une question d'interprétation des traités qui peut avoir
de l'importance pour l'avenir; c’est pourqoui je crois devoir joindre à
l'arrêt la présente opinion individuelle pour dire sur quels points je
m'écarte de la décision et du raisonnement de la Cour, ce qui me permettra
en outre d'indiquer les raisons qui ont déterminé mon vote sur l'ensemble
de l'affaire.

I. ABSENCE DE DROIT D'APPEL POUR LA « PLAINTE »

2. Dans deux sections bien distinctes, l'article IT de l'Accord de
transit arrête une procédure pour le règlement des désaccords et une
autre pour l'examen des plaintes introduites par un Etat contractant qui
estime qu'une mesure prise par un autre Etat contractant constitue une
injustice à son égard ou porte préjudice à ses intérêts. Les désaccords
relatifs à l'interprétation ou à l'application de l'Accord de transit sont
soumis à la procédure prévue au chapitre XVIII de la Convention de
Chicago et sont par conséquent également régis par l'article 84 de cette
Convention qui prévoit un droit d'appel devant la Cour. En revanche, la
section | de l’article I] de l'Accord de transit ne mentionne ni directement
ni indirectement la possibilité d’un appel à la Cour. Cette omission signifie
qu'il n'a pas été conféré compétence à la Cour pour connaître en appel
des plaintes envisagées à la section | de l’article H.

3. Le fait que la Cour n'ait aucune juridiction d’appel à l'égard
des plaintes se conçoit, car un règlement judiciaire sur la base du droit
international relativement aux droits et obligations juridiques des parties
serait incompatible avec la nature même de la procédure de plainte
Cette procédure vise essentiellement des mesures prises par un autre Etat
contractant et qui, même adoptées par cet Etat dans l'exercice de ses droits,
risquent d’être injustes ou préjudiciables à l'égard d'une autre partie. Il

98
CONSEIL DE L'OACI (OP. IND. JIMENEZ DE ARECHAGA) 141

ne serait pas conforme à la logique du système ni aux pouvoirs et fonc-
tions de la Cour «dont la mission est de régler conformément au droit
international » les différends qui lui sont soumis, que des recommanda-
tions et conclusions adressées par le Conseil de l'OACTI aux Etats inté-
ressés soient susceptibles d'appel. Ces recommandations et conclusions
n’ont pas à être exclusivement fondées sur les droits et obligations juri-
diques des parties mais peuvent tenir compte de considérations d'équité
et d'opportunité.

4. L'interprétation qui vient d’être donnée des textes fondamentaux
prévoyant la compétence de la Cour est confirmée par le Règlement du
Conseil pour la solution des différends, adopté par le Conseil de l'OACI.
La structure de cet instrument, dont la mise au point avec l'aide de juris-
tes a pris plusieurs années d’études, est très révélatrice. IL comporte trois
titres: I. Désaccord; II. Plaintes et NII. Dispositions générales. A l’arti-
cle premier, qui est l’article introductif, il est expliqué que les titres I et
III s'appliquent aux désaccords relatifs à l'interprétation ou a l’applica-
tion de la Convention de Chicago et que les titres II en II] s’appliquent
aux plaintes soumises en vertu de l’article II, section 1, de Accord de
transit.

L'article 18 est la seule disposition du Règlement du Conseil qui pré-
voie un appel. Il figure au titre I et n’est, par conséquent, pas applicable
aux plaintes, alors que les autres dispositions du titre I leur sont expres-
sément étendues. L'article 18 précise, au paragraphe 2, que «les décisions
rendues sur les affaires soumises en vertu des clauses a) et b) de l'alinéa
1 de l’article 1 peuvent faire l’objet d’un appel conformément à l’article
84 de la Convention ». Ainsi l’article premier indique, grâce à une omis-
sion délibérée, que les décisions relatives aux plaintes ne peuvent pas
faire l’objet d'un appel conformément à l’article 84. Cet instrument doit
être considéré comme une interprétation mirement réfléchie, par le Con-
seil de POACI, de la Convention et de l'Accord de transit en ce qui
concerne la question des appels, interprétation qui ne saurait être traitée
à la légère.

5. Le Règlement du Conseil pour la solution des différends oblige
la partie qui saisit le Conseil d’une affaire à présenter une «requête » au
titre de l’article 2 lorsqu'elle demande une décision sur un désaccord
juridique en vertu de l'article 84 de la Convention de Chicago ou de
l’article II, section 2, de l'Accord de transit, et à soumettre une «plainte »
au titre de l’article 21 lorsqu'elle demande une recommandation en vertu
de l’article H, section 1, de l'Accord de transit. C’est ce qu’a fait le
Pakistan qui a présenté à la fois une «requête» visant expressément
l’article 2 du Règlement (il s’est prévalu ainsi de l’article 84 de la Conven-
tion de Chicago et de la section 2 de l’article IF de l’Accord de transit) et
une «plainte» visant expressément l’article 21 du Règlement (et donc
fondée sur la section 1 de l’article TI de !’ Accord de transit).

Par conséquent il semble que, conformément aussi bien au Règlement
qu’à l'interprétation donnée par l'Etat requérant, le critère de la distinc-
tion entre « requêtes » et « plaintes » soit celui-ci: une partie cherche-t-elle

99
CONSEIL DE L'OACI (OP. IND. JIMENEZ DE ARECHAGA) 142

à obtenir une décision du Conseil sur un désaccord juridique en vertu de
l’article II, section 2, de l'Accord de transit, ou une recommandation en
vertu de l’article II, section 1, du même instrument?

6. Cependant, selon l'arrêt de la Cour, il semblerait que la question
de savoir s’il existe un droit d’appel ne dépende pas de ce critère objectif
mais du caractère des griefs dont fait état la partie contractante. Il y
aurait une décision susceptible d’appel quand un Etat allègue la violation
de ses droits par une autre partie, même si cet Etat a déposé une «plainte »
en invoquant l’article II, section 1; le seul cas où une action fondée sur la
section ] ne pourrait donner lieu à appel serait celui où il ne serait pas
fait grief «d'un acte illicite ni d’une prétendue violation des traités,
mais d’une mesure qui, tout en étant licite, entraîne un préjudice ».

On invoque à l’appui la considération que «dans la mesure où les
allégations sur lesquelles se fonde une plainte sortent du cadre fixé par
la section | et se rapportent, non pas à une mesure licite entraînant une
injustice ou un préjudice, mais à une mesure illicite impliquant violation
des Traités, cette plainte peut être assimilée à une requête pour ce qui
concerne l'existence d'un droit d’appel devant la Cour » (par. 21).

7. Je ne trouve rien dans les termes de l’article II, section I, qui
impose, ni même suggère cette distinction. Rien, dans cette section,
n’interdit à une partie contractante victime d’une injustice ou d’un pré-
judice causé par des mesures illicites de déposer une «plainte». L’expé-
rience pratique de l'application de ce paragraphe de l’Accord de transit et
l'opinion des commentateurs se rejoignent pour établir que «les faits
justifiant le dépôt d’une plainte peuvent comprendre des questions rela-
tives à l'interprétation ou à l'application des accords»!; et de même
«une injustice ou un préjudice peuvent résulter de mesures prises par un
Etat contractant en violation des accords, mais ne se produisent pas
uniquement dans ce cas »2. Dans une telle hypothèse, la partie lésée peut
choisir entre le dépôt d’une plainte et l'introduction d’une requête, ou
bien elle peut cumuler les deux procédures et déposer à la fois une requête
et une plainte, en invoquant les mêmes motifs ou des motifs analogues.
Il peut y avoir des raisons impérieuses d’agir de la sorte: un Etat contrac-
tant peut souhaiter obtenir une recommandation qui apporte à un
problème urgent une solution rapide et en outre faire prononcer une
décision obligatoire qui, à la suite d'une procédure plus longue, l’indem-
nisera d’un préjudice passé.

8. En l'espèce, le Pakistan a cumulé les deux procédures; tandis
que dans la «requête » il sollicitait une décision accordant une réparation
et des dommages-intérêts pour les pertes et préjudices subis à cause de la
suspension des survols, aucune demande semblable de dédommagement
monétaire ne figure dans la «plainte », qui tend seulement à obtenir des
conclusions et recommandations sur des mesures correctives pour l'ave-

1 Buergenthal, Law Making in the Civil Aviation Organization, 1969, p. 159.
2 Ibid., p. 160.

100
CONSEIL DE L'OACI (OP. IND. JIMÉNEZ DE ARÉCHAGA) 143

nir. Cela, me semble-t-il, suffit à conférer une identité distincte à chacun
de ces deux actes et à exclure la possibilité de les assimiler, car ils peuvent
suivre des voies différentes à l'avenir, même si les termes employés, les
violations des traités alléguées et les autres chefs de demande coincident.

9. Le fait qu'une partie puisse avoir choisi de présenter sous la forme
d'une plainte, en tout ou en partie, des réclamations qu'elle a déjà
présentées sous la forme d’une requête ne saurait modifier la situation
juridique.

Si une partie sollicite, pour des motifs identiques, à la fois une décision
du Conseil et une recommandation, elle suit simultanément deux chemins
distincts, mais elle ne saurait, par ce procédé, cumuler ou combiner les
recours et les protections juridiques auxquels elle peut prétendre dans
la cadre de chacune des deux procédures. Si la partie requérante obtient
une décision, cette décision, en même temps qu’obligatoire, est sus-
ceptible d'appel. Si la même partie obtient une recommandation, il n’en
résulte ni lien obligatoire, ni faculté d’interjeter appel devant la Cour ou
un tribunal arbitral .

Cela doit être vrai pour |’ Etat requérant comme pour | Etat défendeur.
Si l’on admet que le défendeur peut maintenant faire appel de la décision
du Conseil relative à la «plainte», cela implique nécessairement que
toute décision future sur le fond de la même « plainte » pourra revenir en
appel devant la Cour à l'initiative de la partie perdante.

10. L’argument principal invoqué à l'appui de la conclusion à laquelle
en vient l'arrêt, c'est celui du « paradoxe » auquel on arriverait si la Cour
déclarait le Conseil incompétent pour connaître de certaines violations
invoquées dans une «requête», alors que le même Conseil pourrait
néanmoins se prononcer sur les mêmes questions en examinant une
«plainte» pour laquelle l'appel serait exclu.

Si l'on tient compte des pouvoirs que doit exercer le Conseil en vertu
de l'article II, section 1, de l'Accord de transit et de la forme que doit
revêtir son action aux termes de cette disposition, je ne découvre aucun
paradoxe dans une telle situation. La décision négative de la Cour sur un
appel relatif à une «requête» empécherait naturellement le Conseil
d'arriver à une décision obligatoire sur les violations des Traités dénon-
cées dans cette «requête ». Mais pourquoi cette décision hypothétique de
la Cour empêcherait-elle le Conseil quand il a à connaître d’une plainte,
de faire des recommandations, non sur les violations comme telles mais
sur les mesures correctives à prendre à l'égard des injustices et préjudices
qui en résultent?

Si le Conseil a le pouvoir de faire des recommandations même au
cas où l'Etat défendeur a agi entièrement dans l'exercice de ses droits,
ce que nul ne conteste, il doit à plus forte raison jouir de la faculté
de faire des recommandations semblables quand la Cour a décidé que la
question des prétendues violations des Traités échappe à la compétence
du Conseil en vertu de l’article 84.

11. Au paragraphe 24 de l'arrêt la Cour conclut que «dans la mesure

101
CONSEIL DE L'OACI (OP. IND. JIMENEZ DE ARÉCHAGA) 144

où «plainte» et «requéte» coincident», la décision par laquelle le
Conseil s'est déclaré compétent pour connaître de la plainte du Pakistan
est susceptible d'appel. Pour moi les décisions de caractère juridictionnel
concernant la plainte et la requête ne coïncident pas, étant donné que la
compétence du Conseil de l'OACTI en vertu de la section | de l’article
Il est beaucoup plus étendue qu'en vertu de la section 2, au point que
l'on peut dire qu'il n'existe pas de critères juridiques applicables pour
contrôler la décision du Conseil de l'OACT d'inscrire une «plainte » à
son ordre du jour.

Dans l’article 84 de la Convention de Chicago et à l’article I], section 2,
de l'Accord de transit, la clause juridictionnelle est précise et susceptible
de contrôle judiciaire, comme l'arrêt lui-même le démontre. Par contre,
l'article I], section 1, donnant au Conseil compétence pour accueillir
et examiner «des plaintes » est rédigé de telle sorte que, de toute évidence,
l'intention n’a jamais été de soumettre ce genre de décision à un contrôle
judiciaire. Ce texte donne à toute partie contractante la faculté de sdisir
le Conseil d’une demande chaque fois que, selon son appréciation sub-
jective, elle estime qu'une mesure prise par un autre Etat constitue une
injustice à son égard ou porte préjudice à ses intérêts. La disposition
poursuit en ces termes: «le Conseil, à la suite d'une pareille demande,
étudiera la question». Ce libellé donne au Conseil le pouvoir d'inscrire
automatiquement la demande à son ordre du jour et n'impose donc ni
limite ni restriction d'ordre juridique à l’étendue de la compétence du
Conseil pour accueillir et examiner une « plainte ».

II. RECEVABILITE DE L'APPEL RELATIF À LA REQUÊTE

12. J'approuve tout à fait la conclusion de l'arrêt selon laquelle fa
Cour a compétence pour connaître de l'appel contre les décisions n° |
et 2 du Conseil de l'OACT relatives à la requête du Pakistan.

L'article 84 de la Convention de Chicago prévoit un droit d'appel «de
la décision du Conseil » au sujet d’« wt désaccord entre deux ou plusieurs
Etats contractants à propos de l'interprétation ou de l'application de la
présente Convention...» (les italiques sont de nous).

Chacune des deux décisions susmentionnées du Conseil de l'OACI
constitue une décision concernant un désaccord entre l'Inde et le Pakis-
tan à propos de l'interprétation ou de l'application de l’article 84 de la
Convention. L'Inde a soutenu que le Conseil de l'OACT n'avait pas
compétence pour le motif que les termes «interprétation » ou «applica-
tion» ne visent pas la «suspension » et l'«extinction» et que c'était un
régime bilatéral spécial, et non la Convention, qui était en vigueur entre
les Parties; le Pakistan a contesté ces deux thèses.

13. Dans le présent désaccord sur le point de savoir si le Conseil de
l'OACI avait la faculté d'agir et devait l'exercer, des négociations ont
été engagées en vain.

Avant de prendre ses décisions du 29 juillet 1971, le Conseil avait eu

102
CONSEIL DE L'OACI (OP. IND. JIMENEZ DE ARECHAGA) 145

connaissance des lettres échangées entre les Parties ainsi que des com-
munications qui lui avaient été transmises et d’où il ressortait que la
question juridictionnelle faisait obstacle aux négociations sur le fond
que les Parties avaient été invitées à engager par la résolution du Conseil
du 8 avril 1971. Selon ces éléments d’information, si l'Inde était disposée
à avoir des “entretiens bilatéraux » avec le Pakistan, elle tenait aussi à
ce qu'ils se déroulent «sans intervention de tiers », c'est-à-dire en dehors
du Conseil de l'OACI (mémoire du Gouvernement indien, annexe E, 5),
procès-verbal de la 3° séance, 27 juillet 1971, Débat, par. 69 à 78).

L'Inde s'étant donc refusée à négocier sur la question de la compétence
ou à négocier sur le fond tant que la question juridictionnelle se poserait,
le Conseil de l'OACI était parfaitement fondé à en déduire implicitement
que le désaccord sur sa compétence ne pouvait être réglé par voie de
négociation entre les parties.

14. Le différend concernant la compétence du Conseil de l'OACI a
été porté à l'attention du Conseil par l'Inde quand elle a soulevé ses
exceptions préliminaires: le document pertinent constitue la requête de
l'Etat impliqué dans ce désaccord au sens de l'article 84 de la Convention
de Chicago. D'après la Convention et notamment son article 85, seules
les parties à un désaccord peuvent exercer le droit d'appel: en l'espèce,
l'appelant était partie au différend. Toutes les conditions requises par
l'article 84 étaient par conséquent satisfaites et, dans ces conditions, la
Cour ne serait pas fondée à rejeter l'appel comme irrecevable ainsi que
le Pakistan l'a demandé en plaidoirie, excipant d’une interprétation res-
trictive du Règlement du Conseil pour la solution des différends.

15. La question de la compétence pour connaître de l'appel doit être
tranchée exclusivement sur la base des dispositions conventionnelles
établissant la compétence de la Cour, compte tenu des principes fonda-
mentaux du droit international en matière de compétence qui sont visés
au paragraphe 18 de l'arrêt.

Le Règlement pour la solution des différends adopté par le Conseil de
VOACI ne saurait avoir pour effet d'exclure la compétence de la Cour, si
celle-ci est établie sur la base des dispositions conventionnelles applicables.
Un règlement adopté par l'organe de première instance ne saurait ni
élargir ni restreindre la juridiction d'appel que la Cour tient des dis-
positions acceptées par les Etats contractants, dont le consentement cons-
titue le fondement de cette compétence.

16. Au reste, l’objet du règlement dont il s'agit n'était pas de diminuer
la compétence de la Cour ou d'y porter atteinte mais seulement de
déterminer la procédure à suivre au sein du Conseil de l'OACE lui-même.

Les conclusions restrictives formulées par le conseil du Pakistan
pendant la procédure orale ne paraissent pas non plus justifiées.

La lecture du règlement donne une impression contraire. Inspiré par
le Règlement de la Cour, il vise les prononcés du Conseil sur sa propre
compétence et réussit en fait à les présenter comme des décisions in-
dépendantes et distinctes. Ce sort indépendant réservé aux décisions sur la
compétence ne peut s'expliquer que comme une reconnaissance des

103
CONSEIL DE L’OACI (OP. IND. JIMENEZ DE ARECHAGA) 146

principes fondamentaux du droit international et d’une bonne administra-
tion de la justice, qui exigent que la compétence soit établie de maniére
à la fois préliminaire et concluante avant que l'organe judiciaire puisse
aborder le fond. On ne peut y parvenir que s’il est permis de faire appel
séparément de la décision concernant la compétence, comme l'indique
l'arrêt de la Cour, afin que la question soit réglée définitivement «avant
toute autre mesure à prendre en vertu du ... Règlement » (Règlement pour
la solution des différends, art. 5, par. 4).

17. Pour ce qui est des articles 36 et 37 du Statut de la Cour, il serait
difficilement concevable que la Cour puisse constater que la Convention
de Chicago et Accord de transit, qui ont recueilli les ratifications ou les
adhésions de 120 et 79 Etats respectivement, y compris les deux Parties
en l'espèce, ne sont pas des traités ou conventions «en vigueur ».

Cela est vrai aussi en ce qui concerne les relations entre les Parties
elles-mêmes. La thèse présentée à la Cour par l'Inde est qu'elle a sus-
pendu ces traités à l'égard du Pakistan. Si la suspension d’un traité multi-
latéral entre deux des Etats contractants influe temporairement sur
l'application du traité entre elles, elle n'empêche pas le maintien en
vigueur du traité entre toutes les parties, et même entre les deux Etats en
question. Cela est confirmé par plusieurs dispositions de la convention
de Vienne sur le droit des traités relatives à la «suspension de l’applica-
tion » des traités, comme les articles 72 et 45. Ce dernier article en par-
ticulier fait une distinction, dans sa section finale, entre, d'une part, la
nullité d'un traité ou le fait d'y mettre fin, qui touche à son «maintien
en vigueur», et, d'autre part, la suspension qui ne concerne que le
« maintien en application » du traité.

III. COMPETENCE DU CONSEIL DE L'OACTI

18. Pour contester la compétence du Conseil de l'OACT, l'Inde a
invoqué soit l'un soit l'autre des motifs suivants d'exception:

1) L'Inde allégue que le Pakistan, par son comportement à l’occasion
du détournement d’un avion indien sur Lahore, a commis une viola-
tion substantielle de la Convention de Chicago et de l'Accord de
transit, et qu'elle est donc en droit de considérer ces traités comme
suspendus. D'après la thèse de l'Inde, les questions relatives à I’« ex-
tinction » ou à la «suspension » des traités ne relèvent pas de la clause
juridictionnelle de larticle 84 de la Convention de Chicago qui se
réfère aux désaccords survenus à propos de «l'interprétation » ou de
« l'application » du traité.

2) L'Inde allégue que, depuis 1966, la Convention de Chicago et l'Accord
de transit ont été remplacés, dans les relations entre l’Inde et le
Pakistan, par un régime spécial de caractère bilatéral, qui ne comporte
pas de droit d'atterrissage et ne permet le survol qu’à titre provisoire,
sous condition de réciprocité et avec l'autorisation de l'Etat dont le
territoire doit être survolé. Ce régime spécial exclurait la compétence

104
CONSEIL DE L'OACI (OP. IND. JIMENEZ DE ARÉCHAGA) 147

du Conseil de l'OACT pour un motif différent de celui qui est indiqué
au paragraphe | ci-dessus, à savoir que la compétence s’étend seule-
ment aux désaccords relatifs à l'interprétation ou à l'application de
la Convention de Chicago et de l’Accord de transit et non aux dés-
accords survenus à propos d’arrangements bilatéraux.

1. L'allégation de violation substantielle

19. Le premier motif d'exception avancé par l'Inde et la position
adoptée par le Pakistan obligent à examiner les rapports entre la préten-
due violation d’un traité et les effets qu'elle peut produire à l'égard d’une
clause juridictionnelle, comme celle qui figure à l’article 84 de la Conven-
tion.

Lorsque la violation d'un traité est alléguée, plusieurs options s'ouvrent
à la partie qui se prétend lésée par cette violation. L’une d’elles consiste
à demander la reprise de l'exécution et à réclamer la réparation du pré-
judice résultant de la violation. C'est ainsi que le Pakistan a saisi le
Conseil de l'OACT d'une requête, lui demandant d’ordonner à l'Inde
d'exécuter les obligations qui lui incombent en vertu de la Convention de
Chicago et de l'Accord de transit et de payer une indemnité pour les
dommages résultant de l'inexécution.

20. La jurisprudence de la Cour actuelle et de sa devancière a établi
que, si une clause juridictionnelle vise tout désaccord survenu à propos
de l'interprétation ou de l'application (ou de l'exécution) d’un traité,
l'organe prévu dans la clause est compétent pour examiner les questions
relatives à l'exécution ou a l'inexécution des obligations résultant du
traité, ainsi que la demande en réparation fondée sur la pretendue viola-
tion.

21. La première proposition a été établie dans l'avis consultatif sur
l'Interprération des traités de paix, où la Cour a jugé que les différends
«relatifs à l'exécution ou à la non-exécution des obligations prévues »
dans un traité «sont nettement de ceux qui portent sur l'interprétation
ou sur l’exécution » des traités dont il s'agit (C.J. Recueil 1950, p. 75) !.

La deuxième proposition, à savoir que la compétence d'un organe
habilité à connaître d’un différend relatif à l'interprétation ou à l'applica-
tion des dispositions d’un traité s'étend aussi aux demandes en réparation
fondées sur le défaut d'exécution de ces dispositions a été établie par la
Cour permanente, qui a jugé que «les divergences relatives à des répara-
tions, éventuellement dues pour manquement à l'application d'une
convention, sont, partant, des divergences relatives à l'application » (af-
faire relative à l'Usine de Chorzôw, compétence, C.P.J.I. série À n° 9,
p. 21).

! En l'espèce, la clause juridictionnelle se référait à « l'exécution » et non à «l’appli-
cation » du traité. Cette différence est ici sans intérêt car « application » est un terme
plus large, plus souple, moins rigide qu’« exécution» (C.P.J.I. série A n° 5, p. 48).

105
CONSEIL DE L'OACI (OP. IND. JIMENEZ DE ARÉCHAGA) 148

22. Lorsqu'il y a eu violation substantielle d'un traité, l'Etat qui se
prétend lésé par la violation peut, au lieu de demander la reprise d’exécu-
tion et une indemnisation (comme l’a fait le Pakistan), invoquer le droit
de considérer le traité ou certaines de ses dispositions comme suspendus
ou caduces. C’est ce que, devant la Cour, l'Inde a affirmé avoir fait en la
présente affaire.

Quand l'une des parties a eu recours à l'organe prévu par le traité, il
semble difficile d'admettre en principe que l'autre partie puisse exclure
la juridiction ainsi invoquée, en soutenant qu'une violation a été com-
mise et que cette violation constitue un motif de mettre fin au traité ou
de suspendre totalement ou partiellement son application. Cela revien-
drait à dire qu'une partie a la faculté, par son action unilatérale, d’enlever
à un organe dont les fonctions sont établies sur la base du consentement
de toutes les parties la possibilité d'exercer sa compétence. Cette thèse au-
rait aussi pour conséquence que l'organe en question perdrait son pou-
voir d'agir précisément dans les cas d’inexécution les plus graves, quand
on affirme qu’une violation substantielle du traité a été commise.

23. Une analyse plus détaillée du problème confirme la considération
de principe énoncée ci-dessus. La conclusion qu’il y a bien eu violation
du traité et que cette violation est assez grave pour autoriser une des
Parties à Finvoquer comme un motif de mettre fin au traité ou d'en
suspendre l'application présuppose et exige l'interprétation du traité en
question. Il faut tout d'abord établir si le comportement d’une des
Parties est vraiment incompatible avec les termes du traité ou contraire
à ces termes, ou s’il est exclu nécessairement par ce traité. Il est indis-
pensable ensuite d'établir s’il y a eu violation substantielle, puisque seule
cette catégorie de violation peut justifier la cessation ou la suspension. À
l'article 60 de la convention de Vienne qui, d’après la Cour, codifie à cet
égard le droit coutumier existant (C.J. Recueil 1971, p. 47), une viola-
tion substantielle est définie comme étant la violation d’une disposition
essentielle pour la réalisation de l'objet ou du but du traité. Or pour
établir l'existence d'une violation substantielle, il faut nécessairement
interpréter les dispositions du traité, y compris son préambule.

24. La nécessité d'examiner ainsi l'interprétation du traité en question
est encore plus pressante quand, comme en l'espèce, l'Etat prétendument
en faute conteste soit le fait qu’il y ait eu violation, soit la responsabilité
qu'il pourrait encourir de ce chef, soit le caractère substantiel de la viola-
tion. En ce cas, il s'élève entre les parties des divergences qui doivent être
considérées comme des désaccords survenus à propos de l'interprétation
ou de l'application des traités, puisqu'on ne peut les régler sans se référer
à ces instruments mêmes.

25. En l'espèce, la Convention de Chicago contient plusieurs disposi-
tions permettant une appréciation juridique de certains faits contestés qui
sont à l’origine du désaccord et qui ont une incidence directe sur les
problèmes posés par les détournements d'avions en matière de sécurité de
l'aviation civile internationale.

106
CONSEIL DE L'OACI (OP. IND. JIMENEZ DE ARECHAGA) 149

Quand l'Institut de droit international a examiné, à sa session de
Zagreb, le 3 septembre 1971, les règles du droit international qui s’ap-
pliquent de lege lata aux actes de « détournement illicite des aéronefs »,
il a conclu comme suit:

«1. Suivant les principes généraux du droit international aérien,
tels qu'ils sont exprimés notamment dans la Convention de
Chicago du 7 décembre 1944, les Etats doivent assurer la sécurité,
la régularité et l'efficacité de la navigation aérienne et collaborer
entre eux à cette fin;

2. Suivant les principes généraux du droit international qui sont
notamment exprimés par les articles 25 et 37 de la Convention
de Chicago du 7 décembre 1944, les Etats doivent fournir assis-
tance aux aéronefs en détresse sur leur territoire et, sous réserve
de l’exercice d’un droit de contrôle par leurs propres autorités,
permettre aux propriétaires de l’aéronef ou aux autorités de l'Etat
dans lequel l'aéronef est immatriculé de fournir les mesures
d'assistance que les circonstances pourraient rendre nécessaires. »

Toutes ces dispositions correspondent à l’objet et au but du traité tel
qu'il est défini dans son préambule et qui est d'établir «certains principes
et arrangements, afin que l'aviation civile internationale puisse se déve-
lopper d’une manière sûre et ordonnée ».

26. A cette fin, on a assigné à “IOACI, organisation internationale
créée par Ja Convention de Chicago, certains buts et objectifs (art. 44 de la
Convention), entre autres ceux «d’assurer le développement ordonné et
sûr de l’aviation civile internationale dans le monde entier », «d'éviter la
discrimination entre Etats contractants » et «de promouvoir la sécurité de
vol dans la navigation aérienne internationale ». Dans la poursuite de ces
fins et objectifs, cette institution spécialisée des Nations Unies a montré
qu'elle s’inquiétait des actes de violence commis contre les transports
aériens civils internationaux en faisant adopter sous son égide les conven-
tions de Tokyo et de La Haye destinées à faire face à ce problème.
L'Assemblée générale des Nations Unies a reconnu cette préoccupation
spéciale, en demandant instamment que l’on apporte un plein appui à de
tels efforts (résolution 2551 (XXIV), par. 3 et résolution 2645 (XXV),
par. 8).

27. Les points en litige entre les Parties appellent l'interprétation de
plusieurs des dispositions susmentionnées, ainsi qu’un examen attentif
des buts et objectifs fondamentaux de l’organisation créée par la
Convention de Chicago. Parmi ces objectifs, celui de la sécurité de la
navigation aérienne internationale n'est pas le seul qui puisse être
pertinent, carilyenaunautre, qui fait un devoir à l'institution spécialisée
d'organiser et de coordonner, de façon ordonnée et à l'échelle mondiale,
la navigation aérienne civile internationale.

Ainsi, les diverses allégations et contre-allégations des Parties sur cet
aspect de l'affaire non seulement constituent des désaccords relatifs à
l'interprétation et à l'application de la Convention de Chicago et de

107
CONSEIL DE L'OACI (OP. IND. JIMÉNEZ DE ARÉCHAGA) 150

l'Accord de transit, mais en même temps concernent les buts et objectifs
fondamentaux de l'OACI et certaines de ses fonctions les plus importantes.

2. Le régime spécial

28. Le deuxième motif d'exception soulevé par l'Inde contre la compé-
tence du Conseil de l'OACI consiste à affirmer que, depuis 1965, le survol
par les avions indiens et les avions pakistanais est gouverné par un régime
spécial qui a remplacé la Convention de Chicago et l’Accord de transit
dans les relations entre les Parties.

A l’appui de cette thèse deux notifications émanant de l’Inde ont été
invoquées ; la première, du 6 septembre 1965, disposait qu’aucun aéronef
pakistanais ne devait survoler aucune partie de l'Inde; la deuxième, du
10 février 1966, c'est-à-dire postérieure à la déclaration de Tachkent,
amendait cette directive par l’adjonction des termes «sauf avec l’auto-
risation du Gouvernement central et conformément aux conditions mises
à cette autorisation ».

L'Inde affirme qu’il y a incompatibilité totale entre la Convention de
Chicago et l'Accord de transit d’une part et la notification de 1966 d’autre
part, étant donné que les droits inséparables de survoler le territoire d’un
autre Etat et d’y atterrir à des fins non commerciales sans Pautorisation
préalable de cet Etat sont l'essentiel des traités multilatéraux.

29. Le Pakistan soutient pour sa part que la suspension des survols en
1965 était fondée sur l’article 89 de la Convention de Chicago, qui stipule
qu'en cas de guerre les dispositions de la Convention ne portent pas
atteinte à la liberté d’action des parties, à condition que l'existence de l’état
de crise soit notifiée au Conseil; or une telle notification, dit-il, a été faite
par l'Inde le 9 septembre 1965. Par la déclaration de Tachkent, les Parties
se sont engagées «à prendre des mesures en vue de mettre en œuvre les
accords existant entre l’Inde et le Pakistan » et, dans un nouvel échange de
lettres en date des 3 et 7 février 1966, un accord s’est réalisé sur «une
reprise immédiate des survols des deux territoires sur la même base
qu'avant le 1 août 1965 », d’où il résulte, selon le Pakistan, que loin d’en-
visager d'établir un régime nouveau ou spécial, les Parties se référaient à la
reprise et à l’application des «accords existants ».

30. Cette confrontation des thèses des Parties révèle qu’il existe entre
elles des désaccords notamment sur les questions suivantes:

1) La question de savoir si la déclaration de Tachkent et les échanges
ultérieurs ont entraîné l'application effective de la Convention de
Chicago et de l’Accord de transit, comme le soutient le Pakistan, ou
ont simplement prévu que des mesures seraient prises ultérieurement
pour mettre en œuvre les accords existants, comme le soutient l’Inde.

2) La question de savoir si‘les mesures prises par l’Inde en 1965 et ja
pratique ultérieure des Parties ont eu pour effet d'établir un régime
spécial remplaçant la Convention de Chicago et l'Accord de transit,
comme le soutient l'Inde, ou constituaient simplement une application
de la Convention à des circonstances spéciales dans l’exercice de la

108
CONSEIL DE L'OACT (OP. IND. JIMENEZ DE ARECHAGA) 1S]

liberté d’action reconnue par l’article 89 ou en vertu des garanties
prévues par d'autres dispositions de la Convention, comme le soutient
le Pakistan.

31. Il suffit de comparer les thèses des Parties pour arriver à la conclu-
sion que, quelle que soit leur valeur respective, ces assertions contraires
constituent des désaccords relatifs à l'interprétation et à l'application de
la Convention de Chicago et de l’Accord de transit, ce qui fait entrer en
jeu les dispositions du chapitre XVIII de la Convention de Chicago et
établit la compétence du Conseil de l'OACT pour les examiner et statuer en
première instance à leur sujet.

L'une des Parties affirme l'existence du régime spécial et l’autre la nie,
en invoquant diverses dispositions de la Convention pour expliquer
l'attitude des Parties et en soutenant en outre qu’un régime bilatéral
s’écartant de la Convention ne serait pas admissible aux termes des arti-
cles 82 et 83 de la Convention elle-même.

Quant à savoir s’il y a en fait un accord spécial s’écartant des traités
ou une pratique conforme à ceux-ci, et si un tel accord peut valablement
exister entre des Etats parties à la Convention de Chicago, ce sont là
des questions qui se rapportent nécessairement à l'interprétation et à
l'application de la Convention de Chicago et de l’Accord de transit. En
d’autres termes, il existe peut-être un régime spécial comme laffirme
(Inde, mais pour constater son existence même et sa validité juridique il
faut d’abord interpréter et appliquer la Convention de Chicago et I’Ac-
cord de transit.

32. Une analyse plus détaillée des points dont les Parties ont débattu
devant le Conseil de l'OACI et la Cour confirme la conclusion qui précède.
L'arrêt signale, aux paragraphes 41 et 42, les interprétations contradic-
toires de l’article 89 défendues devant la Cour par les Parties.

Plus décisive encore quant à la nécessité d'interpréter l'article 89 pour
statuer sur les questions fondamentales qui se posent en l'espèce est,
à mon avis, une autre déclaration que le conseil de j’Inde a faite devant
ie Conseil de l'OACE.

Le conseil de l'Inde a proposé alors l'interprétation suivante de l’article
89: « L'article 89 accorde la liberté d'action non pas simplement pendant
la durée de la guerre — le texte ne dit pas « pendant la guerre » — mais
même une fois que la guerre est terminée, si l'Etat a besoin d’une certaine
liberté d’action pour assurer sa sécurité essentielle » (mémoire du Gouver-
nement indien, annexe E, a), procès-verbal de la 2° séance, Débat, 27
juillet 1971, par. 59).

La Cour est fondée à tenir compte de cette déclaration, qui pose des
questions fondamentales pour l'interprétation de cette disposition,
puisqu'il lui incombe de décider en appel si, sur la base du compte rendu
des débats qui ont eu lieu au Conseil de l'OACT, celui-ci a eu raison de se
dire compétent pour connaître de ce désaccord.

109
CONSEIL DE L'OACI (OP. IND. JIMÉNEZ DE ARÉCHAGA) 152

3. Les autorisations préalables

33. Dans sa réplique, l'Inde cite certains exemples pour démontrer
qu'une autorisation préalable a été systématiquement exigée en pratique,
afin de prouver qu’en fait les traités multilatéraux avaient été remplacés
par le «régime spécial ». Pendant la procédure orale devant la Cour, de
nouveaux documents ont été joints au dossier à l'appui de cette thèse.

On aurait pu considérer que ces allégations et ces documents consti-
tuent des faits soumis ex novo, puisqu'ils n'ont été ni présentés ni dé-
battus devant l'organe de première instance.

L'une des limitations résultant de l'exercice par la Cour d'une juridic-
tion d'appel est qu'elle doit examiner la décision du Conseil de l’'OACI
comme le ferait une cour d'appel. Elle n’a par conséquent pas la faculté
de prendre en considération des faits nouveaux ou des événements ul-
térieurs et doit apprécier les décisions du Conseil de l’'OACI compte
tenu des faits et arguments de droit, tels qu'ils se présentaient à la fin
de juillet 1971 et ont été portés à l’attention du Conseil.

34. Quoi qu'il en soit, les allégations opposées des Parties concernant
les autorisations demandées ou accordées pour les survols et les atter-
rissages, qu'il s'agisse de services aériens réguliers ou de services non
réguliers, ne concernent pas vraiment les faits de la cause. Ce n’est pas
sur les faits eux-mêmes, à propos desquels elles ont présenté Pune et
Fautre des indications complémentaires, que les Parties sont en désac-
cord, mais sur la qualification et la portée juridiques des demandes ou
octrois d’autorisations aux fins de survol ou d'atterrissage.

Tout en insistant sur la nécessité d'obtenir une autorisation préalable
dans chaque cas, l'Inde a établi une distinction entre les autorisations
accordées pour une certaine période, par exemple six mois, et les auto-
risations spéciales accordées pour chaque vol. Le Pakistan a fait ressortir
quant à lui que, conformément à l’article 68 de la Convention de Chicago et
à l'article I de l'Accord de transit, les itinéraires à suivre par les aéronefs
devaient être soumis pour approbation aux autorités compétentes. Selon
le Pakistan, de telles requêtes ne constituaient pas des demandes d’autori-
sation incompatibles avec la Convention de Chicago et l'Accord de transit,
mais visaient l'autorisation d'adopter un itinéraire déterminé à l'avance.

35. Cette contradiction dans la présentation des mêmes faits pose une
fois de plus des questions touchant à l'interprétation et à l'application
de la Convention de Chicago et de l'Accord de transit et en particulier
la question épineuse de la pratique divergente des Etats contractants en
ce qui concerne l'obligation de demander une autorisation préalable ou
d’autres permissions pour les survols et les atterrissages à des fins non
commerciales d’aéronefs assurant des services réguliers ou non réguliers.

Cette question ne concerne pas seulement l'interprétation et l’appli-
cation des traités multilatéraux en cause — c’est une question pour
l'examen de laquelle le Conseil de TOACI possède une expérience par-
ticulière.

110
CONSEIL DE L'OACI (OP. IND. JIMENEZ DE ARÉCHAGA) 153

36. Lorsqu'ils ont rédigé le chapitre XVIII de la Convention de Chi-
cago, les fondateurs de l'OACI ont manifestement voulu confier des
fonctions de règlement pacifique à un organe tel que le Conseil, composé
de représentants choisis par les Etats membres pour leur expérience de
l'application des instruments internationaux qu'ils ont à mettre en œuvre
et à administrer. Le Conseil est habilité, non seulement à juger les désac-
cords, mais aussi à agir comme médiateur. Quand on a accordé ces
pouvoirs au Conseil, on a sûrement dû tenir compte de l'influence que
peut exercer un organe comprenant des délégués représentant les prin-
cipales zones géographiques du monde et composé d'Etats choisis pour
leur rôle prépondérant dans les transports aériens ou leur importante
contribution aux services de la navigation aérienne civile internationale.
ll a été prévu un appel devant la Cour internationale de Justice ou devant
un tribunal d'arbitrage ad hoc pour que, lorsque le Conseil aurait à
rendre une décision sur un désaccord, son jugement fût soumis au con-
trôle d’un organe compétent pour statuer sur les droits et devoirs des
parties en vertu du droit international.

IV. LA PROCÉDURE SUIVIE PAR LE CONSEIL

1. Pertinence de la question

37. La Cour n’a jugé ni nécessaire ni même approprié d'aborder la
question des irrégularités de procédure qu’aurait commises le Conseil de
l'OACI d'après l'Inde.

Je ne puis partager cette conception trop restrictive à mon sens des
pouvoirs et obligations de la Cour lorsqu'elle statue en appel. Le droit
d'appel consacré par l’article 84 de la Convention de Chicago comporte
le droit d'obtenir non seulement que la Cour se prononce sur le point
de savoir si la décision rendue en première instance était fondée quant
au droit de fond applicable, mais aussi qu'elle dise si la décision a été
valablement adoptée, conformément aux principes essentiels de procé-
dure devant régir les fonctions quasi judiciaires de l'organe du premier
degré. Les considérations énoncées au paragraphe 26 de l’arrêt renforcent
d’ailleurs cette manière de voir.

La thèse qui pourrait être dégagée de l'arrêt empêcherait éventuelle-
ment l'examen, par la Cour, des questions de procédure, même si la
décision rendue en première instance violait de manière flagrante les
principes et garanties procédurales les plus élémentaires: par exemple,
si la décision avait été prise sans entendre une des Parties ou en n’en
autorisant qu’une seule à voter.

Même si une décision adoptée dans de telles conditions aboutissait à
des conclusions justifiées du point de vue du droit de fond applicable,
il serait injustifié, à mon avis, de nier la pertinence de la question de
procédure, ou le pouvoir de la Cour de déclarer la décision nulle et de
nul effet, en partant simplement de cette considération logique que la
réponse à une question de droit objective ne saurait dépendre de ce qui
s’est passé devant l’organe du premier degré. Le fait d’être compétent

111
CONSEIL DE L’OACI (OP. IND. JIMENEZ DE ARECHAGA) 154

ne donne pas à cet organe toute liberté de violer les garanties fondamen-
tales de procédure afin de parvenir à la décision, en elle-même fondée,
par laquelle il se déclare compétent.

2. Validité des décisions susceptibles d'appel

38. Je ne pense pas qu'en l'espèce les imperfections procédurales
dont l'appelant fait état aient suffisamment d'importance pour que la
Cour soit fondée à prononcer la nullité, ainsi qu'on le lui demandait.

39. La première observation formulée a trait à la forme des questions
mises aux voix. Cette observation est exacte sur un plan général, vu
qu’en posant une question sous une forme négative il serait éventuelle-
ment possible, dans un cas futur hypothétique, qu’une décision favorable
à la compétence soit prise, la question négative étant rejetée, même s'il
n’y avait pas de majorité absolue en faveur de cette compétence.

Toutefois, sur le plan pratique, l’objection n’affecte pas, en lespéce,
la validité des décisions mises en cause (décisions n°* | et 2) qui, à mon
avis, sont les seules qui offrent matière à un appel. Si les questions avaient
été formulées de manière affirmative, la compétence du Conseil pour
connaître de la requête n'en aurait pas moins obtenu la majorité prescrite
par l'article 52 de la Convention de Chicago. L’appelant en a d’ailleurs
convenu au cours de la procédure orale (audience du 23 juin 1972).

40. La deuxième objection soulevée par l'appelant est que la décision
n° 3, concernant la plainte, n’a pas eu l'appui de la majorité des membres
du Conseil. Pour les motifs que j'ai exposés dans la première partie de la
présente opinion, j'estime que la Cour n'est pas compétente pour con-
naître de la décision n° 3. La question de la validité de cette décision
ou de la majorité exigée pour son adoption ne constitue pas selon moi
un problème sur lequel la Cour ait compétence pour se prononcer dans
le présent appel.

41. Un troisième motif d’objection est que le Conseil est passé au
scrutin bien que plusieurs de ses membres aient demandé un renvoi.
Le vote sur la proposition de renvoi a cependant fait ressortir que, dans
leur majorité, les délégués (qu'ils aient ou non fait noter leur abstention)
se considéraient prêts à prendre une décision et en outre suffisamment
informés après ce qui constituait à leur avis une étude adéquate des
arguments des Parties. Certains membres du Conseil ont exprimé
l'opinion qu’un renvoi suffisamment long pour permettre la distribution
des procès-verbaux aux Etats membres porterait tort à la Partie dont
les droits de survol étaient suspendus, et serait par conséquent contraire
à l’article 28 du Règlement pour la solution des différends. Dans ces
conditions, la décision du Conseil de passer au vote après que le président
eut annoncé que le scrutin aurait lieu à la séance suivante (mémoire du
Gouvernement indien, annexe E, d), procès-verbal de la 5° séance, Débat,
par. 135) était pleinement conforme aux dispositions du traité et au
règlement intérieur du Conseil.

42. Dans sa réplique, l'appelant a fait observer que les propositions

112
CONSEIL DE L'OACI (OP. IND, JIMENEZ DE ARÉCHAGA) 155

mises aux voix ont été présentées par le président du Conseil de l'OACI,
qui n'est pas membre de cet organe, et que personne n'a appuyé ses
propositions.

Cette objection ne tient pas compte de la situation et des pouvoirs
particuliers du président du Conseil en vertu de la Convention de Chicago
et de décisions que le Conseil a adoptées conformément à cette Conven-
tion.

Les propositions mises aux voix par le président du Conseil n’étaient
pas régies par les règles 41 et 46 du règlement intérieur du Conseil, mais
par les règles 30, 35 et 37, qui donnent au président le pouvoir de pro-
poser au Conseil toute recommandation relative à toute question du
programme des travaux, de lui poser des questions et de prendre des
décisions qui sont définitives sauf s'il en est fait appel ou si elles sont
infirmées par le Conseil lui-même.

Quand les questions ont été mises aux voix, aucun membre du Conseil
(et l'Inde était l'un de ces membres) n’a soulevé d'objection ni contesté
le droit du président d'agir comme il le faisait. Les décisions prises
par le Conseil sur la base de ces propositions ne peuvent donc plus être
remises en cause par l'appelant à présent et pour ce motif. Pour reprendre
les termes employés par la Cour dans l'avis consultatif relatif à la Namibie:
« Faute d’avoir soulevé le problème en temps voulu devant l'instance qui
convenait, il ne lui est plus loisible de le faire à ce stade devant la Cour»
(C.\LJ. Recueil 1971, par. 25, p. 23).

43. Un dernier motif qui a été invoqué au stade de la procédure orale
devant la Cour est que la décision attaquée n'était pas motivée.

Rien dans la Convention de Chicago ni dans le règlerent intérieur
du Conseil n’oblige celui-ci à se prononcer sur une exception préliminaire
en rendant une sentence ou un jugement qui énonce dans un ordre logique
les motifs de la décision.

Il ne paraît donc pas possible de conclure que la décision n'est pas
valable parce qu'elle n’a pas revêtu la forme d'un jugement.

La Cour n’a éprouvé aucune difficulté à statuer en appel à cause de ja
forme de la décision attaquée. Dans les procès-verbaux des discussions
et décisions du Conseil, que la Cour avait à sa disposition, on trouvait
l'énoncé complet des motifs et arguments invoqués par les Parties, des
explications de vote, et d’autres déclarations prononcées par le président
et par les membres du Conseil qui ont fait état des raisons de leur vote.

V. REMARQUES PRÉSENTÉES EN CONCLUSION

44. Différentes thèses ayant été avancées dans certaines opinions
individuelles au sujet de la portée et des effets futurs de l'arrêt rendu par
la Cour, je tiens à préciser ma propre position au sujet du pargaraphe 2
de son dispositif.

A mon avis, ce paragraphe ne peut être compris que comme une
décision définitive sur la question juridictionnelle. Le Conseil de l'OACI

113
CONSEIL DE L’OACI (OP. IND. JIMENEZ DE ARECHAGA) 156

est compétent pour connaître du désaccord dont il s'agit. La question a
été réglée.

Si le Conseil de POACI en vient à examiner le fond, il devra se pronon-
cer sur les conclusions du Pakistan, mais pour ce faire il lui faudra tout
d’abord déterminer le droit applicable aux relations entre les Parties.

« Le point de savoir quel droit matériel peut légalement être appliqué par
les tribunaux de Dantzig ne se présente qu’une fois la compétence établie »!,
a déclaré la Cour permanente, qui a ajouté: « La compétence implique
le pouvoir de décider quel est le droit matériel applicable en l’affaire
à laquelle la compétence s'étend. » ?

Ainsi, avant de se prononcer sur les conclusions du Pakistan, le Con-
seil de l'OACI devrait établir si la Convention de Chicago et Accord
de transit s'appliquent ou ne s'appliquent pas dans les relations entre
les Parties.

Ce faisant, il pourra se heurter à nouveau, dans un contexte différent,
à certains des arguments soulevés par l'Inde pour s'opposer à la compé-
tence du Conseil. Ces arguments sont insuffisants aux fins d’exclure cette
compétence, mais l'Inde pourrait encore les invoquer comme moyens
de défense au fond sur la question du droit matériel applicable.

Il n’en reste pas moins que la question de compétence en tant que
telle est définitivement réglée par la présente décision. En d’autres termes,
dans l'hypothèse où le Conseil accepterait les thèses de lInde sur la
suspension ou le régime spécial, cela entrainerait, selon moi, non pas
l'incompétence ou le défaut de juridiction du Conseil, mais le rejet des
demandes du Pakistan sur le fond, au motif que le droit matériel invoqué
à l'appui de ces demandes ne serait plus dans cette hypothèse applicable
aux relations entre les Parties.

(Signé) E. JIMÉNEZ DE ARECHAGA.

1 Compétence des tribunaux de Dantzig, avis consultatif, 1928, C.P.JI.L série B
n° 15, p. 24-25.
2 Ibid., p. 26.

114
